DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 1 recites “determining a distance relationship between all pairs of non-adjacent markers using the distance relationship between the two markers in all of the pairs of markers…identifying a distance relationship between all of the other plurality of markers and the augmentation using the distance relationships between the adjacent markers and the non-adjacent markers.” 
First of all, determining a distance relationship between all pairs of non-adjacent markers does not make sense and it is also ambiguously defined. It could mean a distance relationship between one pair of non-adjacent markers and another pair of non-adjacent markers or a distance relationship between one pair of non-adjacent and each other pair of non-adjacent markers or a distance relationship between one non-adjacent marker and another non-adjacent marker or one particular distance relationship between one particular pair of non-adjacent markers. Secondly, “the two markers” is ambiguously defined as it could mean the two adjacent markers or the two non-adjacent markers previously recited. Thirdly, identifying a distance relationship between all of the other plurality of markers and the augmentation is ambiguously defined as it could mean a distance relationship between one of the other plurality of markers and the augmentation or all distance relationships between each of the other plurality of markers and the augmentation or all distance relationships including each distance relationship between each of the other plurality of markers and the augmentation. Fourthly, the distance relationship between the adjacent markers and the non-adjacent markers is ambiguously defined as it could mean a distance relationship between each marker of the adjacent markers and each marker of the non-adjacent markers or a distance relationship between one pair of adjacent markers and one pair of non-adjacent markers or a distance relationship between the collection of the adjacent markers and the collection of the non-adjacent markers. 
Applicant failed to particular point out and distinctly claim the subject matter which applicant regards as the invention. 
The claims 11 and 15 are subject to the same rationale of rejection as the claim 1. The claims 2-10 are dependent upon the claim 1 and are rejected due to their dependency on the claim 1. The claims 12-14 are dependent upon the claim 11 and are rejected due to their dependency on the claim 11. The claims 16-20 are dependent upon the claim 15 and are rejected due to their dependency on the claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. US-PGPUB No. 2016/0321530 (hereinafter Troy)/Szarski et al. US-PGPUB No. 2019/0291275 (hereinafter Szarski)/Blanton et al. US-Patent No. 10,532,825 (hereinafter Blanton); all three assigned to the Boeing Corporation; in view of 
Hayakawa US-PGPUB No. 2012/0218299 (hereinafter Hayakawa) and Hara US-PGPUB No. 2016/0171773 (hereinafter Hara). 
Re Claim 1:  
Troy/Szarski/Blanton of Boeing Corporation teaches a method for providing an augmented reality (AR) application, said method comprising: 
placing a plurality of markers throughout a workspace so that a plurality of pairs of two adjacent markers can be viewed in a field-of-view of an AR device having a camera (
Troy teaches at FIGS. 3A-3C and Paragraph 0017 and Paragraph 0044 placing a plurality of markers 50a-50d throughout a workspace (the interior surface 10 of the target object) so that a plurality of pairs of two adjacent markers can be viewed in a field-of-view 22 of a handheld imaging device18 having a camera. 
Blanton teaches at FIG. 1B-1C and FIG. 5 placing a plurality of markers 105 throughout a workspace so that a plurality of pairs of markers can be viewed in a field-of-view of an AR device having a camera. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
Szarski teaches at FIGS. 3-22 and Paragraph 0048 and Paragraph 0063 placing fiducial markers 316a-c on the workpiece 300 so that a plurality of pairs of two adjacent markers can be viewed by the robot 102 while the robot 102 is piloted along the floor surface 352 and at Paragraph 0066 that the master plan 222 is superimposed on the tessellated workpiece collision geometry 218…may be positioned such that the working waypoints 228 in the master plan 22 are coincident with the location of the working waypoints 228 of the tessellated workpiece collision geometry 218). 
Troy/Szarski/Blanton of Boeing Corporation implicitly teaches or suggests the claim limitation:   
determining a distance relationship between the two adjacent markers in all of the pairs of markers (
Troy implicitly teaches the claim limitation. 
Troy teaches at FIG. 3C determining a distance relationship between the two adjacent markers 50c and 50d in all of the pairs of markers 50a-50d. Troy teaches at Paragraph 0017-0018 placing a multiplicity of code pattern markers placed at respective locations adjacent to surfaces of respective features of the multiplicity of features and moving the handheld imaging device from the first location to a second location separated from a second code pattern marker of the multiplicity of code pattern markers by a second distance. Troy teaches at Paragraph 0017 and Paragraph 0044 determining a distance relationship between the two adjacent markers in all of the pairs of markers 50a-50d and at Paragraph 0044 that the code patterns 50a-50d can be placed with spacing on an interior surface 10 of the target object to form an array that allows at least one code pattern to be within the field-of-view 22 of the camera. 
Szarski also implicitly teaches the claim limitation. 
Szarski teaches at FIG. 5 identifying a distance relationship between the two adjacent markers {316a, 316b}. Szarski teaches at FIGS. 3-22 and Paragraph 0047 that the fiducial markers 316 may be mounted on mandrel fixtures protruding laterally outwardly from the workpiece 300 at spaced locations along the perimeter of the workpiece 300. 
Blanton teaches at FIG. 1C identifying a distance relationship between non-adjacent markers {105a, 105d}, {105a, 105d}, {105a, 105e}, {105a, 105f} in relation to the spacing/distance relationship between the adjacent markers {105a, 105b}. 
Blanton teaches at column 2, lines 4-12 that the beacon array comprises a plurality of beacons for propagating information describing….distances between the plurality of markers Blanton teaches at FIG. 5 acquiring one or more images of a plurality of markers of an off-board target using a camera onboard a rotorcraft wherein the plurality of markers arranged in a predefined pattern including a distance relationship (relative spacing) between two adjacent markers 105b and 105e); 
determining a distance relationship between all pairs of non-adjacent markers using the distance relationship between the two markers in all of the pairs of markers (Troy implicitly teaches the claim limitation. 
Troy teaches at FIG. 3C determining a distance relationship between the non-adjacent markers 50a and 50b relative to the adjacent markers 50c and 50d and at Paragraph 0044 that the code patterns 50a-50d can be placed with spacing on an interior surface 10 of the target object to form an array that allows at least one code pattern to be within the field-of-view 22 o the camera. 
Szarski also implicitly teaches the claim limitation. 
Szarski teaches at FIG. 5 identifying a distance relationship between the two non-adjacent markers {316a, 316c} in relation to the distance relationship between the two adjacent markers {316a, 316b}. Szarski teaches at FIGS. 3-22 and Paragraph 0047 that the fiducial markers 316 may be mounted on mandrel fixtures protruding laterally outwardly from the workpiece 300 at spaced locations along the perimeter of the workpiece 300. 
Blanton teaches at FIG. 1C identifying a distance relationship between non-adjacent markers {105a, 105d}, {105a, 105d}, {105a, 105e}, {105a, 105f} in relation to the spacing/distance relationship between the adjacent markers {105a, 105b}. 
Blanton teaches at column 2, lines 4-12 that the beacon array comprises a plurality of beacons for propagating information describing….distances between the plurality of markers Blanton teaches at FIG. 5 acquiring one or more images of a plurality of markers of an off-board target using a camera onboard a rotorcraft wherein the plurality of markers arranged in a predefined pattern including a distance relationship (relative spacing) between two non-adjacent markers 105b and 105f); 
identifying a distance relationship between one of the plurality of markers and an augmentation in the workspace (Troy implicitly teaches the claim limitation. 
Troy teaches at FIG. 3C and Paragraph 0016 placing a handheld imaging device at a first location separated from a first code pattern marker and acquiring first image data (augmentation) representing an image of the first code pattern marker and at Paragraph 0043-0044 that data from an on-board or off-board database associated with the location of interest (represented by the two adjacent markers 50c and 50d) can be retrieved and displayed on the display screen 12 of the handheld imaging device 18. 
Blanton teaches at column 2, lines 4-20 that the guidance information comprises one or more of range and directional pose information related to the position of the off-board target relative to the rotorcraft based on relative spacing and orientation of the plurality of markers. 
Szarski implicitly teaches the claim limitation. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350); and 
identifying a distance relationship between all of the other plurality of markers and the augmentation using the distance relationships between the adjacent markers and the non-adjacent markers (Troy implicitly teaches the claim limitation. Troy teaches at FIG. 3C identifying a distance relationship between all other markers 50a and 50b and the augmentation using the distance relationships between the adjacent markers 50c and 50d and the non-adjacent markers 50a and 50b and at Paragraph 0043-0044 that data from an on-board or off-board database associated with the location of interest (represented by the two adjacent markers 50c and 50d) can be retrieved and displayed on the display screen 12 of the handheld imaging device 18. 
Blanton teaches at column 2, lines 4-20 that the guidance information comprises one or more of range and directional pose information related to the position of the off-board target relative to the rotorcraft based on relative spacing and orientation of the plurality of markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the features of Szarski/Blanton/Troy in relation to displaying the augmentation according to the positions of the fiducial markers in the field of view of the camera of the mobile device. One of the ordinary skill in the art would have been motivated to have aligned the augmentation with the positions of the fiducial markers in the field of view of the camera of the mobile device. 

However, Hayakawa explicitly teaches the claim limitation: 
determining a distance relationship between the two adjacent markers in all of the pairs of markers (Hayakawa teaches at Paragraph 0100 that the positional relationship acquisition 53 acquires the positional relationship between two markers in each combination of two markers, of the two or more markers which are included in a captured image, from the coordinates of the markers in the marker coordinate system and the reference coordinate system. The positional relationship between the two markers includes, for example, the distance between the two markers, the orientation of the two markers, the direction in which one of the markers is positioned with respect to the other marker. 
Hayakawa teaches at Paragraph 0140 that the marker of the player card 3 is positioned at a square adjacent to the marker of a house object…the control unit 55 judges that the marker of the player card 3 is positioned on a square adjacent to the house object marker from the fact that the change content in the positional relationship between the two markers is a shortening of the distance and the positional relationship after change is such that the marker of the player card 3 is positioned on an adjacent square to the marker of the house object. However, it is possible to judge that the marker of the player card 3 is positioned on an adjacent square by calculating the distance between the marker of the player card 3 and the marker of the house object and judging whether or not the calculated distance is equal to or less than the dimension of one square); 
determining a distance relationship between all pairs of non-adjacent markers using the distance relationship between the two markers in all of the pairs of markers (Hayakawa teaches at Paragraph 0100 that the positional relationship acquisition 53 acquires the positional relationship between two markers in each combination of two markers, of the two or more markers which are included in a captured image, from the coordinates of the markers in the marker coordinate system and the reference coordinate system. The positional relationship between the two markers includes, for example, the distance between the two markers, the orientation of the two markers, the direction in which one of the markers is positioned with respect to the other marker. 
Hayakawa teaches at Paragraph 0131 that the distance between the marker of the player card 3 and the marker on the board 2 may be the distance between the coordinates of the respective markers. 
Hayakawa teaches at Paragraph 0142-0143 that the control unit 55 judges that the marker of the player card 3 has entered into a range within two square from the marker of the enemy character object…the marker of the player card 3 has come out from a range within 2 squares from the marker of the enemy character object…the control unit 55 judges that the marker of the player card 3 has come out from a range within two squares from the marker of the enemy character object on the basis of the fact that the change content in the positional relationship between the two markers is an increase of the distance from less than two squares to two squares or more). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Hayakawa’s teaching into Boeing Corporation’s teaching of displaying augmentation in relation to the positions of the fiducial markers to have determined the distance relationship between the two adjacent markers and the distance relationship between the non-adjacent markers for the placement of the AR content. One of the ordinary skill in the art would have moved the AR content according to the identified two adjacent markers. 

Hara teaches the claim limitation: 
identifying a distance relationship between one of the plurality of markers and an augmentation in the workspace (Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data); and 
identifying a distance relationship between all of the other plurality of markers and the augmentation using the distance relationships between the adjacent markers and the non-adjacent markers (Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. 
Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Hayakawa’s teaching into Boeing Corporation’s teaching of displaying augmentation in relation to the positions of the fiducial markers to have determined the distance relationship between the two adjacent markers and the distance relationship between the non-adjacent markers for the placement of the AR content. One of the ordinary skill in the art would have moved the AR content according to the identified two adjacent markers. 


Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that displaying the augmentation relative to a nearest visible marker at any point during operation of the application. 
However, Hara teaches the claim limitation that displaying the augmentation relative to a nearest visible marker at any point during operation of the application (Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that displaying the augmentation is a runtime step.
However, Hara teaches the claim limitation that displaying the augmentation is a runtime step (Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. 
Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers).
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying a distance relationship between all of the other plurality of markers and the augmentation includes calculating an offset of the augmentation using an offset relative to the one marker modified by an offset of a currently visible marker to the one marker.
Hara and Szarski further each the claim limitation that identifying a distance relationship between all of the other plurality of markers and the augmentation includes calculating an offset of the augmentation using an offset relative to the one marker modified by an offset of a currently visible marker to the one marker (
Hara teaches displaying the augmentation relative to a nearest visible marker at any point during operation of the application on the terminal 12. Hara teaches identifying a distance relationship between all of the non-target AR markers and the augmentation (AR contents corresponding to the target AR marker) includes calculating an offset of the AR content using an offset relative to the one AR marker (e.g., AR marker 82-2 of FIG. 14A) modified by an offset of currently visible marker (e.g., AR marker 82-3 of FIG. 14B) to the one AR marker. 
Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that calculating the offset is an application runtime step. 
Hara and Szarski further each the claim limitation that calculating the offset is an application runtime step (
Hara teaches displaying the augmentation relative to a nearest visible marker at any point during operation of the application on the terminal 12. Hara teaches identifying a distance relationship between all of the non-target AR markers and the augmentation (AR contents corresponding to the target AR marker) includes calculating an offset of the AR content using an offset relative to the one AR marker (e.g., AR marker 82-2 of FIG. 14A) modified by an offset of currently visible marker (e.g., AR marker 82-3 of FIG. 14B) to the one AR marker. 
Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining a distance relationship between all non-adjacent markers includes multiplying select ones of the distance relationships between the two markers in all of the pairs of markers.
Blanton and Hayakawa further teach the claim limitation that determining a distance relationship between all non-adjacent markers includes multiplying select ones of the distance relationships between the two markers in all of the pairs of markers (Blanton teaches at FIG. 1C identifying a distance relationship between non-adjacent markers {105a, 105d}, {105a, 105d}, {105a, 105e}, {105a, 105f} in relation to the spacing/distance relationship between the adjacent markers {105a, 105b}. 
Hayakawa teaches at Paragraph 0142 the control unit 55 judges that the marker of the player card 3 has entered into a range within two squares from the marker of the enemy character object on the basis of the fact that the change content of the positional relationship between the two markers is a shortening of the distance from more than two squares (e.g., 3 squares) to two squares or less (e.g., 1 square) and at Paragraph 0143-0144 that the control unit judges that the marker of the player card 3 has come out from a range within two squares from the marker of the enemy character object, on the basis of the fact that the change content in the positional relationship between the two markers is an increase of the distance from less than two square (e.g., 1 square) to two square or more (e.g., 2 or 3 squares)….the player card 3-1 moves out from a range of two squares of the enemy character object 7-2, due to moving from square 13 to square 12.
Hayakawa teaches at Paragraph 0100 that the positional relationship acquisition 53 acquires the positional relationship between two markers in each combination of two markers, of the two or more markers which are included in a captured image, from the coordinates of the markers in the marker coordinate system and the reference coordinate system. The positional relationship between the two markers includes, for example, the distance between the two markers, the orientation of the two markers, the direction in which one of the markers is positioned with respect to the other marker. 
Hayakawa teaches at Paragraph 0131 that the distance between the marker of the player card 3 and the marker on the board 2 may be the distance between the coordinates of the respective markers. 
Hayakawa teaches at Paragraph 0142-0143 that the control unit 55 judges that the marker of the player card 3 has entered into a range within two square from the marker of the enemy character object…the marker of the player card 3 has come out from a range within 2 squares from the marker of the enemy character object…the control unit 55 judges that the marker of the player card 3 has come out from a range within two squares from the marker of the enemy character object on the basis of the fact that the change content in the positional relationship between the two markers is an increase of the distance from less than two squares to two squares or more). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the workspace includes a robot.
Szarski further teaches the claim limitation that the workspace includes a robot ( 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the augmentation is a point on the robot.
Szarski further teaches the claim limitation that the augmentation is a point on the robot ( 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the markers are located on a safety fence surrounding the workspace.
Szarski further teaches the claim limitation that the markers are located on a safety fence surrounding the workspace ( 
Szarski teaches at Paragraph 0048 that fiducial markers 316 facilitate a determination of the position of the workpiece 300 relative to the robot 102 during the below-described process of iteratively adjusting the approximate workpiece position 244 within the world map 242 to the actual workpiece position 306 within the physical environment 350 and at Paragraph 0054 that collision geometry of the workpiece 300 may be described as the topology of the workpiece 300 that the robot 102 may potentially collide with when navigating around the workpiece 300 and when the robot 102 is operating on the operating surface 308. The collision geometry 212 may be geometry of exterior-facing portions of the workpiece 300 that the robot 102 could potentially come into contact with. As the fiducial markers 316 are mounted on the exterior surface of the workpiece 300 to prevent the robot 102 from colliding with the workpiece 300, the fiducial markers 316 are located on a safety fence (the exterior surface) surrounding the workspace (e.g., a floor surface 352) of the robot. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the AR device is a tablet, smartphone or AR glasses.
Hayakawa further teaches the claim limitation that the AR device is a tablet, smartphone or AR glasses (Hayakawa teaches at Paragraph 0227 that the game device may be any portable electronic device such as a PDA, mobile telephone, personal computer).

Re Claim 11: 
Troy/Szarski/Blanton of Boeing Corporation teaches a method for providing an augmented reality (AR) application for calibrating a robot in a workspace, said method comprising: 
placing a plurality of markers throughout the workspace so that a plurality of pairs of two adjacent markers can be viewed in a field-of-view of an AR device having a camera (Troy teaches at FIGS. 3A-3C and Paragraph 0017 and Paragraph 0044 placing a plurality of markers 50a-50d throughout a workspace (the interior surface 10 of the target object) so that a plurality of pairs of two adjacent markers can be viewed in a field-of-view 22 of a handheld imaging device18 having a camera. 
Blanton teaches at FIG. 1B-1C and FIG. 5 placing a plurality of markers 105 throughout a workspace so that a plurality of pairs of markers can be viewed in a field-of-view of an AR device having a camera. Blanton teaches displaying the determined guidance information within a field of view of an operator of the rotorcraft (robot). 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350). 
Troy/Szarski/Blanton of Boeing Corporation at least implicitly teaches or suggests the claim limitation:   
determining a distance relationship between the two adjacent markers in all of the pairs of markers (Troy implicitly teaches the claim limitation when the markers 50a-50d are placed. 
Troy teaches at FIG. 3C determining a distance relationship between the two adjacent markers 50c and 50d in all of the pairs of markers 50a-50d. Troy teaches at Paragraph 0017-0018 placing a multiplicity of code pattern markers placed at respective locations adjacent to surfaces of respective features of the multiplicity of features and moving the handheld imaging device from the first location to a second location separated from a second code pattern marker of the multiplicity of code pattern markers by a second distance. Troy teaches at Paragraph 0017 and Paragraph 0044 determining a distance relationship between the two adjacent markers in all of the pairs of markers 50a-50d and at Paragraph 0044 that the code patterns 50a-50d can be placed with spacing on an interior surface 10 of the target object to form an array that allows at least one code pattern to be within the field-of-view 22 o the camera. 
Blanton teaches at FIG. 1C identifying a distance relationship between non-adjacent markers {105a, 105d}, {105a, 105d}, {105a, 105e}, {105a, 105f} in relation to the spacing/distance relationship between the adjacent markers {105a, 105b}. 
Blanton teaches at column 2, lines 4-12 that the beacon array comprises a plurality of beacons for propagating information describing….distances between the plurality of markers Blanton teaches at FIG. 5 acquiring one or more images of a plurality of markers of an off-board target using a camera onboard a rotorcraft wherein the plurality of markers arranged in a predefined pattern including a distance relationship (relative spacing) between two adjacent markers 105b and 105e. 
Szarski also implicitly teaches the claim limitation. 
Szarski teaches at FIG. 5 identifying a distance relationship between the two adjacent markers {316a, 316b}. Szarski teaches at FIGS. 3-22 and Paragraph 0047 that the fiducial markers 316 may be mounted on mandrel fixtures protruding laterally outwardly from the workpiece 300 at spaced locations along the perimeter of the workpiece 300. 
); 
determining a distance relationship between all pairs of non-adjacent markers using the distance relationship between the two markers in all of the pairs of markers including multiplying select ones of the distance relationships between the two markers in all of the pairs of markers (Troy implicitly teaches the claim limitation. 
Troy teaches at FIG. 3C determining a distance relationship between the non-adjacent markers 50a and 50b relative to the adjacent markers 50c and 50d and at Paragraph 0044 that the code patterns 50a-50d can be placed with spacing on an interior surface 10 of the target object to form an array that allows at least one code pattern to be within the field-of-view 22 of the camera. 
Szarski teaches at FIG. 5 identifying a distance relationship between the two non-adjacent markers {316a, 316c} in relation to the distance relationship between the two adjacent markers {316a, 316b}. 
Blanton teaches at FIG. 1C identifying a distance relationship between non-adjacent markers {105a, 105d}, {105a, 105d}, {105a, 105e}, {105a, 105f} in relation to the spacing/distance relationship between the adjacent markers {105a, 105b}. 
Blanton teaches at column 2, lines 4-12 that the beacon array comprises a plurality of beacons for propagating information describing….distances between the plurality of markers Blanton teaches at FIG. 5 acquiring one or more images of a plurality of markers of an off-board target using a camera onboard a rotorcraft wherein the plurality of markers arranged in a predefined pattern including a distance relationship (relative spacing) between two non-adjacent markers 105b and 105f. Blanton teaches at column 2, lines 4-12 that the beacon array comprises a plurality of beacons for propagating information describing….distances between the plurality of markers); 
identifying a distance relationship between one of the plurality of markers and a point on the robot (
Troy implicitly teaches at FIG. 3C and Paragraph 0016 placing a handheld imaging device at a first location separated from a first code pattern marker and acquiring first image data (augmentation) representing an image of the first code pattern marker and at Paragraph 0043-0044 that data from an on-board or off-board database associated with the location of interest (represented by the two adjacent markers 50c and 50d) can be retrieved and displayed on the display screen 12 of the handheld imaging device 18 (robot). 
Blanton teaches at column 2, lines 4-20 that the guidance information comprises one or more of range and directional pose information related to the position of the off-board target relative to the rotorcraft based on relative spacing and orientation of the plurality of markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
); 
identifying a distance relationship between all of the other plurality of markers and the point using the distance relationships between the adjacent markers and the non-adjacent markers (Troy implicitly teaches at FIG. 3C identifying a distance relationship between all other markers 50a and 50b and the augmentation using the distance relationships between the adjacent markers 50c and 50d and the non-adjacent markers 50a and 50b and at Paragraph 0043-0044 that data from an on-board or off-board database associated with the location of interest (represented by the two adjacent markers 50c and 50d) can be retrieved and displayed on the display screen 12 of the handheld imaging device 18. 
Blanton teaches at column 2, lines 4-20 that the guidance information comprises one or more of range and directional pose information related to the position of the off-board target relative to the rotorcraft based on relative spacing and orientation of the plurality of markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
); and 
displaying the point relative to a nearest visible marker at any point during operation of the application (Troy implicitly teaches at FIG. 3C identifying a distance relationship between all other markers 50a and 50b and the augmentation using the distance relationships between the adjacent markers 50c and 50d and the non-adjacent markers 50a and 50b and at Paragraph 0043-0044 that data from an on-board or off-board database associated with the location of interest (represented by the two adjacent markers 50c and 50d) can be retrieved and displayed on the display screen 12 of the handheld imaging device 18. 
Blanton teaches at column 2, lines 4-20 that the guidance information comprises one or more of range and directional pose information related to the position of the off-board target relative to the rotorcraft based on relative spacing and orientation of the plurality of markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Hayakawa’s teaching into Boeing Corporation’s teaching of displaying augmentation in relation to the positions of the fiducial markers to have determined the distance relationship between the two adjacent markers and the distance relationship between the non-adjacent markers for the placement of the AR content. One of the ordinary skill in the art would have moved the AR content according to the identified two adjacent markers. 

However, Hayakawa explicitly teaches the claim limitation: 
determining a distance relationship between the two adjacent markers in all of the pairs of markers (Hayakawa teaches at Paragraph 0100 that the positional relationship acquisition 53 acquires the positional relationship between two markers in each combination of two markers, of the two or more markers which are included in a captured image, from the coordinates of the markers in the marker coordinate system and the reference coordinate system. The positional relationship between the two markers includes, for example, the distance between the two markers, the orientation of the two markers, the direction in which one of the markers is positioned with respect to the other marker. 
Hayakawa teaches at Paragraph 0140 that the marker of the player card 3 is positioned at a square adjacent to the marker of a house object…the control unit 55 judges that the marker of the player card 3 is positioned on a square adjacent to the house object marker from the fact that the change content in the positional relationship between the two markers is a shortening of the distance and the positional relationship after change is such that the marker of the player card 3 is positioned on an adjacent square to the marker of the house object. However, it is possible to judge that the marker of the player card 3 is positioned on an adjacent square by calculating the distance between the marker of the player card 3 and the marker of the house object and judging whether or not the calculated distance is equal to or less than the dimension of one square); 
determining a distance relationship between all pairs of non-adjacent markers using the distance relationship between the two markers in all of the pairs of markers including multiplying select ones of the distance relationships between the two markers in all of the pairs of markers (Hayakawa teaches at Paragraph 0142 the control unit 55 judges that the marker of the player card 3 has entered into a range within two squares from the marker of the enemy character object on the basis of the fact that the change content of the positional relationship between the two markers is a shortening of the distance from more than two squares (e.g., 3 squares) to two squares or less (e.g., 1 square) and at Paragraph 0143-0144 that the control unit judges that the marker of the player card 3 has come out from a range within two squares from the marker of the enemy character object, on the basis of the fact that the change content in the positional relationship between the two markers is an increase of the distance from less than two square (e.g., 1 square) to two square or more (e.g., 2 or 3 squares)….the player card 3-1 moves out from a range of two squares of the enemy character object 7-2, due to moving from square 13 to square 12.
Hayakawa teaches at Paragraph 0100 that the positional relationship acquisition 53 acquires the positional relationship between two markers in each combination of two markers, of the two or more markers which are included in a captured image, from the coordinates of the markers in the marker coordinate system and the reference coordinate system. The positional relationship between the two markers includes, for example, the distance between the two markers, the orientation of the two markers, the direction in which one of the markers is positioned with respect to the other marker. 
Hayakawa teaches at Paragraph 0131 that the distance between the marker of the player card 3 and the marker on the board 2 may be the distance between the coordinates of the respective markers. 
Hayakawa teaches at Paragraph 0142-0143 that the control unit 55 judges that the marker of the player card 3 has entered into a range within two square from the marker of the enemy character object…the marker of the player card 3 has come out from a range within 2 squares from the marker of the enemy character object…the control unit 55 judges that the marker of the player card 3 has come out from a range within two squares from the marker of the enemy character object on the basis of the fact that the change content in the positional relationship between the two markers is an increase of the distance from less than two squares to two squares or more). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Hayakawa’s teaching into Boeing Corporation’s teaching of displaying augmentation in relation to the positions of the fiducial markers to have determined the distance relationship between the two adjacent markers and the distance relationship between the non-adjacent markers for the placement of the AR content. One of the ordinary skill in the art would have moved the AR content according to the identified two adjacent markers. 

Hara teaches the claim limitation: 
identifying a distance relationship between one of the plurality of markers and a point on the robot (Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 (robot) calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data); and 
identifying a distance relationship between all of the other plurality of markers and the point using the distance relationships between the adjacent markers and the non-adjacent markers (Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. 
Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers); 
displaying the point relative to a nearest visible marker at any point during operation of the application (Hara teaches displaying the augmentation relative to a nearest visible marker at any point during operation of the application on the terminal 12. Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 (robot) calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. 
Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Hayakawa’s teaching into Boeing Corporation’s teaching of displaying augmentation in relation to the positions of the fiducial markers to have determined the distance relationship between the two adjacent markers and the distance relationship between the non-adjacent markers for the placement of the AR content. One of the ordinary skill in the art would have moved the AR content according to the identified two adjacent markers. 

Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that identifying a distance relationship between all of the other plurality of markers and the point includes calculating an offset of the point using an offset relative to the one marker modified by an offset of a currently visible marker to the one marker. 
Hara and Szarski further each the claim limitation that identifying a distance relationship between all of the other plurality of markers and the point includes calculating an offset of the point using an offset relative to the one marker modified by an offset of a currently visible marker to the one marker (Hara teaches displaying the augmentation relative to a nearest visible marker at any point during operation of the application on the terminal 12. Hara teaches identifying a distance relationship between all of the non-target AR markers and the augmentation (AR contents corresponding to the target AR marker) includes calculating an offset of the AR content using an offset relative to the one AR marker (e.g., AR marker 82-2 of FIG. 14A) modified by an offset of currently visible marker (e.g., AR marker 82-3 of FIG. 14B) to the one AR marker. 
Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that calculating the offset is an application runtime step.
Hara and Szarski further each the claim limitation that calculating the offset is an application runtime step (
Hara teaches displaying the augmentation relative to a nearest visible marker at any point during operation of the application on the terminal 12. Hara teaches identifying a distance relationship between all of the non-target AR markers and the augmentation (AR contents corresponding to the target AR marker) includes calculating an offset of the AR content using an offset relative to the one AR marker (e.g., AR marker 82-2 of FIG. 14A) modified by an offset of currently visible marker (e.g., AR marker 82-3 of FIG. 14B) to the one AR marker. 
Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the markers are located on a safety fence surrounding the workspace.
Szarski further teaches the claim limitation that the markers are located on a safety fence surrounding the workspace ( 
Szarski teaches at Paragraph 0048 that fiducial markers 316 facilitate a determination of the position of the workpiece 300 relative to the robot 102 during the below-described process of iteratively adjusting the approximate workpiece position 244 within the world map 242 to the actual workpiece position 306 within the physical environment 350 and at Paragraph 0054 that collision geometry of the workpiece 300 may be described as the topology of the workpiece 300 that the robot 102 may potentially collide with when navigating around the workpiece 300 and when the robot 102 is operating on the operating surface 308. The collision geometry 212 may be geometry of exterior-facing portions of the workpiece 300 that the robot 102 could potentially come into contact with. As the fiducial markers 316 are mounted on the exterior surface of the workpiece 300 to prevent the robot 102 from colliding with the workpiece 300, the fiducial markers 316 are located on a safety fence (the exterior surface) surrounding the workspace (e.g., a floor surface 352) of the robot. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 15: 
The claim 15 is in parallel with the claim 1 in the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 1. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that means for displaying the augmentation relative to a nearest visible marker at any point during operation of the application.
However, Hara teaches the claim limitation that means for displaying the augmentation relative to a nearest visible marker at any point during operation of the application (Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers).
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the means for identifying a distance relationship between all of the other plurality of markers and the augmentation calculates an offset of the augmentation using an offset relative to the one marker modified by an offset of a currently visible marker to the one marker. 
Hara and Szarski further each the claim limitation that the means for identifying a distance relationship between all of the other plurality of markers and the augmentation calculates an offset of the augmentation using an offset relative to the one marker modified by an offset of a currently visible marker to the one marker (Hara teaches displaying the augmentation relative to a nearest visible marker at any point during operation of the application on the terminal 12. Hara teaches identifying a distance relationship between all of the non-target AR markers and the augmentation (AR contents corresponding to the target AR marker) includes calculating an offset of the AR content using an offset relative to the one AR marker (e.g., AR marker 82-2 of FIG. 14A) modified by an offset of currently visible marker (e.g., AR marker 82-3 of FIG. 14B) to the one AR marker. 
Hara teaches at Paragraph 0144 that the terminal 12 assumes that the user is interested in an AR marker closest to the central portion of a screen of the terminal 12….the terminal 12 calculates distances between AR markers and a reference position on image data displayed on the display 34 and extracts a predetermined number of top AR markers in ascending order to the calculated distances. This makes it possible to superimpose only AR contents corresponding to the extracted AR markers on the image data. Hara teaches at FIG. 14B that the tapped position corresponds to the marker 82-3. Hara teaches at Paragraph 0149-0152 identifying the distance relationship between all of the other non-target AR markers {82-1 and 82-3} and the augmentation (AR content corresponding to the target AR marker 82-2} using positional distance relationship between the adjacent markers {82-1/82-3, 82-2} and non-adjacent markers {82-1, 82-3}. Hara teaches at Paragraph 0149-0152 identifying a distance relationship between all of the other non-target AR markers and the AR content corresponding to the target AR marker using the distance relationships between the adjacent AR markers and non-adjacent AR markers. 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the workspace includes a robot.
Szarski further teaches the claim limitation that the workspace includes a robot ( 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the augmentation is a point on the robot. 
Szarski further teaches the claim limitation that the augmentation is a point on the robot ( 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the markers are located on a safety fence surrounding the workspace.
Szarski further teaches the claim limitation that the markers are located on a safety fence surrounding the workspace ( 
Szarski teaches at Paragraph 0045 that the processor 204 is configured to autonomously perform the following sequence of steps for the robot 102 at each one of the fiducial markers 316: (1) autonomously register the robot 102 to the workpiece 300 in the physical environment 350 when the robot 102 is at an approach waypoint 226 in front of a working waypoint 228 corresponding to a fiducial marker 316 and iteratively adjust the position of tessellated workpiece collision geometry 218 in a world map 242 of the physical environment 350. 
). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613